NUMBER 13-08-027-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



GERARDO LOZANO D/B/A BRIDE'S GALLERY, 	Appellant,

v.


COMMERCE OFFICE PARK ONE, L.P., 	Appellee.
 

On appeal from the County Court at Law No. 4

 of Nueces County, Texas.



MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Garza and Benavides

Memorandum Opinion Per Curiam

	Appellant, Gerardo Lozano d/b/a Bride's Gallery, has filed an unopposed motion to
dismiss his appeal on grounds that the parties have reached an agreement to settle and
compromise their differences.  Appellant requests that this Court dismiss the appeal.
	The Court, having considered the documents on file and appellant's unopposed
motion to dismiss the appeal, is of the opinion that the motion should be granted.  See Tex.
R. App. P. 42.1(a).  Appellant's unopposed motion to dismiss is granted, and the appeal
is hereby DISMISSED.  In accordance with the agreement of the parties, costs are taxed
against the party incurring same. See Tex. R. App. P. 42.1(d) ("Absent agreement of the
parties, the court will tax costs against the appellant.").  Having dismissed the appeal at
appellant's request, no motion for rehearing will be entertained, and our mandate will issue
forthwith.
									PER CURIAM
Memorandum Opinion delivered and
filed this the 12th day of June, 2008.